Citation Nr: 1544302	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  10-26 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 20 percent for a low back disability (from January 18, 2011).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from June 2000 to December 2001.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO), which erroneously [an October 2004 rating decision had assigned a 10 percent rating] continued a 0 percent rating for the Veteran's low back disability.  She was advised of this in a May 2009 statement of the case (SOC), which continued the 10 percent rating that was actually assigned.  An interim (September 2012) rating decision increased the rating to 20 percent, effective January 18, 2011.  The Veteran's record is now in the jurisdiction of the Chicago, Illinois RO.  In May 2014, a Travel Board hearing was held before the undersigned; a transcript is in the record.  At a brief pre-hearing conference, the Veteran expressly indicated that she is limiting her appeal to the rating assigned from January 18, 2011, and the issue has been characterized, and is addressed, accordingly.  In July and December 2014, this matter was remanded for additional development.

The Veteran has been awarded service connection for right lower extremity radiculopathy, separately rated 10 percent, effective January 18, 2011, as secondary to (a neurological manifestation of) her service-connected low back disability.  She did not appeal that determination, and the matter of the rating for right lower extremity radiculopathy is not before the Board.

The matter of entitlement to a TDIU rating (which was raised in the context of the instant claim by her reports on January 2011 VA examination, and denied by an unappealed August 2013 rating decision) has, as explained in greater detail in the remand below, been resurrected by actions since.  It has not been readjudicated by the Agency of Original Jurisdiction (AOJ) since, and is being remanded to the AOJ for appropriate action.




FINDING OF FACT

At no time during the period for consideration is the Veteran's service-connected low back disability shown to have been manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less, or ankylosis; incapacitating episodes of intervertebral disc syndrome or neurological manifestations (other than right lower extremity radiculopathy) are not shown. 


CONCLUSION OF LAW

A rating in excess of 20 percent is not warranted for the Veteran's service-connected low back disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code (Code) 5237 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim. 

In a claim for increase, the VCAA requirement is generic notice, that is, notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  A March 2009 letter provided  the Veteran the general-type notice described in Vazquez-Flores.  The Veteran has had ample opportunity to respond/supplement the record.  It is not alleged that notice in this case was less than adequate.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error).

Pertinent postservice treatment records have been  associated with the Veteran's record. The RO arranged for the Veteran to be examined in January 2011.  Pursuant to the Board's July 2014 remand, she was afforded another spine examination in August 2014.  And pursuant to the Board's December 2014 remand, the RO secured a February 2015 addendum opinion.  The Board finds that the examination reports and addendum opinion (cumulatively) are adequate for rating purposes as the providers expressed familiarity with the record and pertinent history, and the examiners conducted thorough examinations of the Veteran with notation of all clinical findings necessary for a proper determination in this matter. See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  

The July 2014 Board remand requested that the Veteran's Social Security Administration (SSA) records be secured.  In May 2013, SSA advised the RO that the Veteran's SSA file had been destroyed.  

The December 2014 Board remand requested that the Veteran identify all providers of her treatment for low back disability, including chiropractic treatment (and that related records be secured).  She did not respond to the February 2015 letter that asked her to provide this information, and the Board assumes that either there are no such records outstanding or that they do not support her claim).  Regardless, without her cooperation further development in this matter is not possible.  The RO has substantially complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing to fully explain the issues and suggest the submission of evidence that may have been overlooked.  During the May 2014 Travel Board hearing the undersigned explained the criteria for rating back disability are determined, and elicited information regarding any outstanding pertinent records.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied. 

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.   38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disease.  38 C.F.R. § 4.45.   

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

The Veteran's service connected low back disability is currently rated 20 percent under Code 5237 (for lumbar spine strain), which provides that the disability is to be rated either under the General Rating Formula for Rating Diseases and Injuries of the Spine (General Rating Formula), or based on incapacitating episodes, whichever is more favorable.  38 C.F.R. § 4.71a, Code 5237. 

Under the General Rating Formula, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 20% rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40% rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or where there is favorable ankylosis of the entire thoracolumbar spine.  A 50% rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100% rating is assigned for unfavorable ankylosis of the entire spine. 

Notes following the General Rating Formula criteria include Note (1) which provides that associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code 38 C.F.R. § 4.71a.

Under the Formula for Rating Based on Incapacitating Episodes, a 20% rating is warranted with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40% rating is warranted with incapacitating episodes having a total duration of at least four weeks during the past 12 month period.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, n.1.  

On January 2011 VA spine examination, the Veteran denied any periods of incapacitation over the last 12 months.  She reported constant pain, with average severity of three to 10 out of 10. She denied flare-ups but reported experiencing a sharp transient pain in her right leg approximately twice a day.  She denied additional neurological symptoms such as weakness, decreased motion, numbness, paresthesias, leg or foot weakness, or bladder or bowel complaints.  She used a back brace twice a week.  Her daily living activities, such as taking a bath, were affected. She walked on a treadmill at home, and walked about 600 steps four to five times a day.  She reported that she was unemployed due to her back and denied that she was a candidate for sedentary work, although an evaluation had yet to be performed.

On physical examination, the Veteran's spine, limbs, posture, gait, position of the head, and curvature of the spine were normal. Forward flexion was to 60 degrees; the Veteran reported that she could have flexed further if not for a gallbladder surgery performed two weeks earlier.  Extension was to 10 degrees; she stated that this was restricted due to pain.  Lateral flexion was to 20 degrees, and rotation was to 30 degrees.  Although she reported pain with range of motions, there was no objective evidence of painful motion, spasm, weakness, tenderness, atrophy, or guarding.  There was no ankylosis, no inflammatory arthritis, and no additional loss of spinal function on account of pain, weakness, fatigue, lack of endurance, or incoordination with repetitive movements.  

A February 2011 VA treatment record notes that the Veteran complained of pain in her mid/low back on the right, with average severity of six out of 10, although rated four out of 10 at the time.  She reported that walking or sitting occasionally increased her pain.  She exercised daily for two hours, swam during the summer, and led a Girl Scout troop.  Her range of motion was considered to be grossly within full limits; she denied pain in any plane of movement with full range of motion.  There was no significant midline, facet, or sacroiliac tenderness and there was no significant increase in pain with flexion, extension, sidebending, or rotation.

A February 2014 VA treatment record notes the Veteran was going to Haiti on a humanitarian trip for 10 days; she requested a new transcutaneous nerve stimulation (TENS) unit to help with pain while she was traveling.

In an April 2014 affidavit, the Veteran's father stated that she was unable to perform many mundane and/or normal routine household duties, including light household tasks, mowing the lawn, weeding flower beds, painting walls, heavy scrubbing of tiles and grouts, cleaning and clearing of septic systems, roof repairs, moving furniture, carpet cleaning, snow removal, auto maintenance, and an endless list of other tasks she is responsible for completing, "would her condition permit."

At the May 2014 Travel Board hearing, the Veteran testified that she uses a TENS unit almost daily and takes pain medication; all other treatment options had been exhausted.  She indicated the back disorder had worsened since January 2011 and reported related urinary and bowel problems.  She testified that physicians told her to go home and be on bedrest (but had not received any formal instruction to that effect).  She was advised by the undersigned to provide information/documentation  of any prescribed bedrest.  No such information has been received.

In July 2014, the Board remanded the matter for another examination.  On August 2014 VA orthopedic examination, the Veteran reported back pain more prominent than on recent examinations; she denied leg pain. She reported being unable to walk more than two steps at a time before having to stop and rest, but was able to lift up to 16 pounds comfortably. She could walk half a block on a flat surface but less if there was an incline.  She could sit for up to 45 minutes in a desk-type chair and stand for one hour on a linoleum floor, but not concrete.  She can only drive for 20 minutes before experiencing muscle spasms and pain in her low back.  She reported flare-ups and explained that during in the winter of 2013/January 2014, the flare-up required bedrest for three to four days.  During that time, she was unable to dress and her father would hire another individual to assist with her activities of daily living.  She denied having any flare-ups since January 2014.  She wore slip-on shoes to avoid bending to tie shoelaces. She is able to dress herself about three-fourths of the time; she does not use assistive devices.  She does no housekeeping chores and only occasionally went to the grocery store.

On physical examination, the Veteran was noted to have a very slight limp favoring the right leg. She is able to take three steps with slight external support on her toes but could not heel walk on the right.  She was able to stand erect and there was no evidence of scoliosis, loss of lumbar lordosis, or muscle spasm.  Flexion was to 60 degrees and extension to 0 degrees, with the Veteran using external support during both, suggesting weakness; pain was noted during the entire range of flexion.  Right and left lateral bending  and rotation were to 15 degrees.  There was no change in range of motion with repetition.  The examiner noted less movement than normal (a slight decrease from prior examinations), weakened movement, fatigability, pain on flexion, and a slight limp on the right.  There was no swelling, deformity, atrophy, instability of station, guarding of back muscles, or muscle spasms.  She had a normal back contour.  Muscle strength testing revealed a one centimeter decreased circumference of the right calf suggesting slight muscle atrophy.  Deep tendon reflexes were normal and there were no pathologic reflexes.   The sensory examination was normal in both lower extremities.  Straight leg raises were to 90 degrees bilaterally in the seated position, and in the supine position, 50 degrees in on the right and 70 degrees on the left.  She was able to sit up from the supine to a seated position independently.  The examiner noted that the Veteran's history suggests decreased range of motion during flare-ups, although this decreased range of motion could not be estimated or speculated because there were no records of observation during such a flare-up.

An October 2014 rating decision granted service connection (and a separate 10 percent rating) for right lower extremity radiculopathy secondary to the service-connected low back disability, now effective from January 18, 2011.  As is noted above, that rating is not at issue herein.]  

Pursuant to the Board's December 2014 remand, the RO obtained a February 2015 addendum opinion that addressed the Veteran's reports of incapacitating episodes and neurological abnormalities of the bowel and bladder.  The examiner noted the Veteran's reports of incapacitating episodes and stated, in essence, that that there was no evidence bedrest was prescribed by a physician.  He further stated that an October 2012 VA Primary Care and Women's Primary Care Team examination noted urinary incontinence; a full neurological examination conducted two weeks later showed the Veteran's lower extremities to be normal with respect to muscle strength, deep tendon reflexes, sensory examination, and coordination.  There was no further mention of bowel or bladder impairment.  Therefore, the examiner made the assumption that any bladder leakage was secondary to a gynecological condition and not to her service-connected back disability.  His own neurological examination of the Veteran did not suggest sacral plexus or lower spinal cord involvement (such as would produce bowel or bladder problems).

The Veteran's service-connected low back disability is now rated 20 percent.  Consequently, the focus is on the criteria that would warrant a rating in excess of 20 percent.  Considering first the criteria in the General Rating Formula, the reports of the VA examinations, the VA treatment records, and the lay statements in the record, overall, do not show that at any time under consideration forward flexion or the thoracolumbar spine has been limited to 30 degrees or less, or that the spine was ankylosed.  On January 2011 VA spine examination, flexion was to 60 degrees with pain, and there was no evidence ankylosis.  On August 2014 VA orthopedic examination, flexion was to 60 degrees with pain.  There was no additional limitation after repetitive motions on either examination.  And a February 2011 VA treatment record found range of motion was grossly within full limits, while a February 2014 VA treatment record notes that the Veteran was able to travel internationally to perform humanitarian work (in an apparent comment that the low back was not disabled to the extent alleged).

As the symptoms and associated impairment of function of the low back disability fall squarely within the parameters of the criteria for the 20 percent rating assigned, and never meet (or approximate) the criteria for the next higher ratings under the General Formula, an increased rating under the General Formula criteria is clearly not warranted, even with consideration of the DeLuca factors. 

Regarding the criteria for rating based on incapacitating episodes, on February 2011 VA examination, the Veteran denied incapacitating episodes.  At the May 2014 Travel Board hearing, she testified that physicians told her to rest but denied having bedrest prescribed.  On August 2014 VA examination, she reported episodes of flare-ups requiring bedrest lasting three to four days in November 2013 and January 2014.  The August 2014 VA examiner confirmed in a February 2015 addendum that any such bedrest had not been prescribed by a physician.  The Board has reviewed the Veteran's voluminous medical records and has found no evidence indicating that the Veteran ever had bedrest prescribed.  Even assuming (strictly for purposes of this discussion) that alleged bedrest was prescribed by a physician, the combined duration of all such periods alleged to have occurred in a year's period is insufficient to meet the criteria (4 weeks or more of bedrest) for the next higher rating based on incapacitating episodes.  

The evidence also does not show neurological manifestations (other than right lower extremity radiculopathy, which is separately rated, and not for consideration herein) which would warrant further separate compensable ratings.  Although the Veteran testified she has bowel or bladder impairments, any such impairment shown during the evaluation period has been linked to a gynecological condition (see February 2015 VA examiner's addendum), and is not shown to be related to her service-connected low back disability.  Therefore, further separate rating for neurological manifestations are not warranted. 

The Board has also considered whether referral for extraschedular consideration is warranted.  There is no evidence in the record or allegation of symptoms of and/or impairment due to her low back disability that is not encompassed by the criteria for the schedular rating assigned.  The schedular criteria provide for higher ratings, and those criteria are not shown to be met.   Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration is not warranted. 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

The matter of entitlement to a TDIU rating raised in the context of the instant claim for increase is discussed in the remand below.

The preponderance of the evidence is against this claim; therefore, the appeal in the matter must be denied.


ORDER

A rating in excess of 20 percent for the Veteran's  low back disability (from January 18, 2011) is denied.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a request for entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id. at 453-54.  Here, on January 2011 VA examination, the Veteran reported that she has not been employed for a long period of time due to her back disability.  Consequently, a claim for a TDIU rating has been raised in the context of the instant claim.

As was noted above TDIU was denied by an unappealed August 2013 rating decision (essentially on the basis that the schedular rating criteria for such rating were not met).  However, the record shows that the Veteran now has a single service connected disability rated 50 percent (a depressive disorder) and further disabilities with ratings combining to an 80 percent combined rating for her service-connected disabilities.   Consequently, the schedular rating criteria for a TDIU rating are now met, and, the matter of entitlement to such rating must be revisited.

[The Veteran is advised that the claim for a TDIU rating will only fully be before the Board if she perfects an appeal in the matter following a denial of such claim by the AOJ.]  

Accordingly, the case is REMANDED for the following:

1. The AOJ should ask the Veteran to complete a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability), to provide relevant employment information, and to authorize VA to contact her former employers for additional information regarding her employment.	

2. After she responds (no further action is required if she does not, as she will have abandoned this claim), the AOJ should arrange for the Veteran to be examined by an appropriate physician to assess to assess the impact of her service-connected disabilities on her ability to maintain substantially gainful employment consistent with her education and experience.  Based on review of the record and examination/interview of the Veteran  the examiner should discuss the functional limitations flowing from her service-connected disabilities (depressive disorder, low back strain, pelvic inflammatory disease, and right leg radiculopathy), and their impact on employability, in particular on sedentary forms of employment.  The Veteran's age may not be considered when making this determination.  The examiner should identify the types of employment, if any, that remain feasible despite the disabilities, and the types of employment that would be precluded by the disabilities.

If any specialty examinations is deemed necessary for the assessment requested, such should be arranged.  
 
3. The AOJ should then review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and her representative opportunity to respond, and returned the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

Department of Veterans Affairs


